 Case 2:20-cr-00579-SVW Document 955 Filed 09/09/21 Page 1 of 4 Page ID #:16323



1    John L. Littrell (SBN 221601)
     jlittrell@bklwlaw.com
2    Ryan V. Fraser (SBN 272196)
3    rfraser@bklwlaw.com
     BIENERT KATZMAN LITTRELL WILLIAMS LLP
4    601 W. 5th Street, Suite 720
     Los Angeles, CA 90071
5    Telephone: (213) 528-3400
6    Facsimile: (949) 369-3701
     Attorneys for Defendant MARIETTA TERABELIAN
7
8
9
10
11                         UNITED STATES DISTRICT COURT

12                     CENTRAL DISTRICT OF CALIFORNIA

13                                          Case No. 2:20-cr-00579-SVW
14   UNITED STATES OF AMERICA,
                                            EX PARTE APPLICATION TO STAY
15                   Plaintiff,             MARIETTA TERABELIAN’S
16                                          SENTENCING AND RESPONSE TO
                      v.                    THE PRESENTENCE
17                                          INVESTIGATION REPORT
18   RICHARD AYVAZYAN,
     MARIETTA TERABELIAN,                   [Proposed Order Filed Concurrently]
19   et al.,
20                                          Hon. Stephen V. Wilson
                     Defendants.
21
22
23
24
25
26
27
28
        EX PARTE APPLICATION TO STAY SENTENCING AND RESPONSE TO
                   PRESENTENCE INVESTIGATION REPORT
 Case 2:20-cr-00579-SVW Document 955 Filed 09/09/21 Page 2 of 4 Page ID #:16324



1          Undersigned counsel hereby applies ex parte to stay Marietta Terabelian’s
2    October 4, 2021, sentencing until four weeks after she is located, and to suspend and
3    toll the present September 13, 2021, deadline for objections to the presentence
4    investigation report (“PSR”) until two weeks after she is located. This application is
5    based on the attached declaration of Ryan Fraser and the declaration of Ashwin J. Ram
6    submitted in support of the similar ex parte application for similar relief as to Richard
7    Ayvazyan, which was filed today as CM/ECF document number 954.
8
9    Dated: September 9, 2021                Respectfully submitted,
10
                                             BIENERT KATZMAN
11                                           LITTRELL WILLIAMS LLP
12
                                             /s/ Ryan V. Fraser
13                                           John L. Littrell
14                                           Ryan V. Fraser
                                             Counsel for Defendant Marietta Terabelian
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     1
         EX PARTE APPLICATION TO STAY SENTENCING AND RESPONSE TO
                    PRESENTENCE INVESTIGATION REPORT
 Case 2:20-cr-00579-SVW Document 955 Filed 09/09/21 Page 3 of 4 Page ID #:16325



1                               DECLARATION OF COUNSEL
2          I, Ryan V. Fraser, do declare and state:
3          1.     I am licensed to practice in the State of California, and admitted to practice
4    before this Court.
5          2.     John L. Littrell and I currently represent Marietta Terabelian in this matter.
6    Mr. Littrell and I have filed an application to withdraw from our representation of
7    Ms. Terabelian. (Dkt. 942.)
8          3.     On August 31, 2021, the government applied for a disclosure order seeking
9    information from Probation to assist in searching for Ms. Terabelian and Richard
10   Ayvazyan, who, to my knowledge, still have not been located. Undersigned counsel
11   understands that the government’s search for Richard Ayvazyan and Ms. Terabelian is
12   active and ongoing.
13         4.     I have reviewed and discussed with Mr. Littrell the ex parte application
14   filed earlier today seeking to continue Richard Ayvazyan’s sentencing hearing and PSR
15   response deadline. We believe Ms. Terabelian’s similar circumstances call for granting
16   the same relief in her case.
17         5.     In light of the government’s ongoing search for Ms. Terabelian, judicial
18   resources will be conserved if her sentencing is stayed until she can be located.
19         6.     Additionally, the deadline to object to the PSR, which is presently
20   September 13, 2021, should also be suspended and tolled until a reasonable time after
21   Ms. Terabelian is located. As noted in motion to withdraw from this representation,
22   present counsel is unable to communicate with her and thus unable to respond
23   adequately and effectively to the PSR. The Sixth Amendment, due process, and
24   fairness require that Terabelian’s counsel have the opportunity to review the PSR with
25   her and respond consistently with her desired sentencing approach.
26
27
28
                                     1
         EX PARTE APPLICATION TO STAY SENTENCING AND RESPONSE TO
                    PRESENTENCE INVESTIGATION REPORT
 Case 2:20-cr-00579-SVW Document 955 Filed 09/09/21 Page 4 of 4 Page ID #:16326



1                                        CONCLUSION
2          For the foregoing reasons, the Court should stay Ms. Terabelian’s sentencing
3    from its present October 4, 2021, date until four weeks after she is located, and suspend
4    and toll the present September 13, 2021, deadline for filing her objections to the PSR
5    until two weeks after Ms. Terabelian is located.
6
7    Dated: September 9, 2021               Respectfully submitted,
8
                                            BIENERT KATZMAN
9                                           LITTRELL WILLIAMS LLP
10
                                            /s/ Ryan V. Fraser
11                                          John L. Littrell
                                            Ryan V. Fraser
12
                                            Counsel for Defendant Marietta Terabelian
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
         EX PARTE APPLICATION TO STAY SENTENCING AND RESPONSE TO
                    PRESENTENCE INVESTIGATION REPORT
